Citation Nr: 1634097	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his February 2010 substantive appeal, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, he later contacted the Board in March 2010 and asked that his hearing request be withdrawn and his appeal to be forwarded to the Board.  Accordingly, appellate adjudication may proceed.

In an August 2013 decision, the Board reopened the claim for service connection for sleep apnea and remanded this matter for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2012 and November 2013, the Veteran submitted waivers of initial consideration by the AOJ of evidence received into the record since the last supplemental statement of the case. 38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

Sleep apnea was not detected upon sleep study and the clinical diagnosis of sleep apnea did not originate in service or until years thereafter, and is not otherwise etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in August 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records and private sleep center records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent a VA examination in September 2013 to obtain medical evidence as to the nature and likely etiology of the claimed sleep apnea.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disability.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Veteran contends that he currently has sleep apnea that began in or is related to active service.  The Veteran was afforded a VA examination in September 2013.  The Veteran reported that he was tired and sluggish since he can remember as far back as when he was active duty military and he reported having primary care medical visits as far back as 1976 for complaints of feeling dizzy and weakness.  The Veteran stated that his wife had been complaining about him snoring for many years and she noticed he was gasping for breath when sleeping and had episodes where he stopped breathing.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current clinical diagnosis of sleep apnea first manifested many years after service separation and is not related to injury or event in active service.

The medical evidence of record shows that there is a clinical diagnosis of sleep apnea.  See the records from the T. Neurologists and Sleep Disorder Specialists dated from August 2009 to October 2010.  The Veteran underwent a polysomnogram in August 2009.  The diagnosis was primary snoring; periodic limb movement disorder, mild; and no evidence of clinically significant sleep apnea.  A September 2009 polysomnogram report showed the same diagnosis.  It was noted that the Veteran showed good tolerance to the CPAP but the study results indicate it is not needed.  A November 2009 record shows a diagnosis of obstructive sleep apnea by clinical diagnosis.  The sleep disorder specialist indicated that the Veteran was having very mild sleep apnea on sleep study but he had a clinical history of sleep apnea and he wanted to use the CPAP which was provided.   

Service treatment records do not documents complaints or diagnosis of sleep apnea.  See the service enlistment examination report dated in November 1974 and the October 1978 separation examination report.  On separation exam, the Veteran denied having ear, nose or throat trouble or frequent difficulty sleeping.  The Veteran separated from active service in December 1978.   

The first evidence suggestive of sleep apnea was the Veteran's September 2005 informal claim for service connection for sleep apnea.  The medical evidence does not document complaints or symptoms of sleep apnea prior to 2005.  A January 1979 VA examination report does not document any sleep apnea symptoms, complaints, or diagnosis.  Physical examination of the respiratory system was normal.  A June 2004 pulmonary consult for surgery indicates that there were no signs of sleep apnea.  The Veteran submitted a claim for service connection for sleep apnea in September 2005 and the claim was denied in a July 2006 rating decision because there was no evidence of a diagnosis of sleep apnea.  

Sleep Center records dated in August 2009 document complaints of snoring.  The Veteran indicated that he had been snoring for two years.  The assessment was possible sleep apnea. An August 2009 sleep study was normal.  A September 2009 sleep study showed no evidence of clinically significant sleep apnea.  As noted, sleep apnea by clinical diagnosis was made in November 2009.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of sleep apnea for over 25 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep apnea symptoms or findings for over two decades between the period of active service and manifestation of the sleep apnea is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board finds that the weight of the competent and credible evidence establishes that the sleep apnea first manifested many years after service separation and is not related to injury or other event in active service.  The Veteran was afforded a VA examination in September 2013 and the VA examiner was asked to examine any possible relationship between the Veteran's sleep apnea and service.  The Veteran reported that he was tired and sluggish since he can remember as far back as when he was active duty military and he reported having primary care medical visits as far back as 1976 for complaints of feeling dizzy and weakness.  The Veteran stated that his wife had been complaining about him snoring for many years and she noticed he was gasping for breath when sleeping and had episodes where he stopped breathing.  The Veteran indicated that he was waking up tired all the time and he developed headaches and mood changes and this this went on for years.  The Veteran stated that he was tested for sleep apnea in 2009 and sleep apnea was diagnosed and he was given a CPAP machine.  The Veteran stated that he now he feels rested and does not feel tired all the time.  

The VA examiner reviewed the Veteran's file and noted that he had two sleep studies done, one in August 2009 and the second one in September 2009, and neither study showed sleep apnea.  The VA examiner noted that the second study was done with a CPAP machine in place and the Veteran showed good tolerance to nasal CPAP, but the study results indicated it is not needed.  The VA examiner noted that the Veteran has been using CPAP machine now every night for two years.  

The VA examiner opined that the sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that there is no evidence in the medical records to support a diagnosis of sleep apnea during or after active duty services. The VA examiner noted that the Veteran used a CPAP machine nightly but the results of two sleep studies do not support a diagnosis of sleep apnea. 

There is no competent evidence of a nexus between the current sleep apnea and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  

The Veteran himself has related the sleep apnea to service and he reported that his spouse has observed him snoring and stop breathing when sleeping.  The Veteran and his spouse, as lay persons, are competent to describe observable symptoms such as difficulty breathing.  However, laypersons do not have the competence to render an opinion as to the diagnosis, etiology, or onset of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran or his spouse have medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the sleep apnea is medically related to injury, disease, or other event in service.  There is no competent evidence to establish a relationship between the sleep apnea and service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the sleep apnea is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for sleep apnea is denied. 


ORDER

Service connection for sleep apnea is denied.      



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


